Citation Nr: 0902318	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  04-36 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension, to 
include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  In October 2007, the Board remanded the claims for 
further development.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's back disability was incurred in or aggravated 
by his active service, or that any arthritis of the back 
manifested to a compensable degree within one year following 
his separation from service.

2.  The competent medical evidence does not demonstrate that 
the veteran's hypertension was incurred in or aggravated by 
his active service or manifested to a compensable degree 
within one year following his separation from service.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

2.  Service connection for hypertension is not warranted. 38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In July 2003, prior to the initial adjudication of the 
claims, and in November 2007, after the initial adjudication 
of the claims, the veteran was notified of the evidence not 
of record that was necessary to substantiate the claims.  He 
was told that he needed to provide the names of persons, 
agency, or company who had additional records to help decide 
his claims.  He was informed that VA would attempt to obtain 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in November 2007 and October 2008 should his service 
connection claims be granted.  It is therefore inherent in 
the claims that the veteran had actual knowledge of the 
rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  A VA medical examination pertinent to the 
veteran's back claim was obtained in July 2008.  However, 
with respect to his hypertension claim, the Board finds that 
VA is not obligated to provide an examination in this case 
because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service incurrence will be 
presumed for arthritis and hypertension if manifest to a 
degree of 10 percent or more within one year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show: (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability. 38 C.F.R. §§ 3.303, 3.310.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Back Disability

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a back disability.

The veteran's service medical records include a June 1961 
enlistment examination which reflects a normal clinical 
evaluation of the spine.  However, the service medical 
records reflect complaints of back pain on several occasions 
and treatment for a paravertebral muscle strain in December 
1961 and January 1964.  On discharge examination in May 1965, 
he was diagnosed with a reversed lordotic curve.  However, 
there was a full range of motion of the back without 
tenderness and his back was asymptomatic.  Orthopedic 
consultations and x-rays were normal.

VA treatment records dated from July 2003 to March 2008 
reflect the veteran's complaints of back pain and treatment 
for a back disability.

Private treatment records dated from May 1995 to August 2005 
also reflect the veteran's complaint of and treatment for a 
back disability.  A May 1995 MRI of the lumbo-sacral spine 
revealed a mild partial disc dessication, with mild central 
subligamentous protrusion and mild facet hypertrophy and disc 
space narrowing.  A June 2005 MRI of the lumbar spine 
revealed generalized narrowing of the spinal canal, disc 
herniation, and multi-level disc degeneration.

Pursuant to the Board's October 2007 remand, the veteran was 
afforded a VA spine examination in July 2008.  He indicated 
that he injured his back during basic training for which he 
was prescribed pain medication.  Upon examination, he was 
diagnosed with mild facet joint arthropathy, and broad and 
central disk protrusion of the lumbar spine.  The examiner 
opined that it is less likely as not that the veteran's back 
conditions on MRI were caused by or a result of his back 
strain during service, due to the lack of sufficient evidence 
to link the strain to spondylosis or disk protrusion.  The 
rationale provided was that while a single excessive strain 
or injury may cause a bulging or herniated disc, disc 
material degenerates naturally with age and the ligaments 
that hold it in place begin to weaken.  As degeneration 
progresses, a relatively minor strain or twisting movement 
can cause a disc to rupture.  There is no contrary medical 
opinion.

The veteran's post-service medical records are negative for 
any evidence of a back disability or arthritis within one 
year of separation from active duty.  In fact, the post-
service medical records are negative for a back disability 
until many years after separation.  A significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
While the competent medical evidence shows that the veteran 
now suffers from a back disability, the preponderance of the 
evidence does not show that the current back disability was 
incurred in or aggravated during service.  Furthermore, the 
record includes a competent medical opinion that the 
veteran's back disability is not related to his service.  
There is no contrary opinion.  In the absence of competent 
medical evidence linking any current back disability to 
service, service connection must be denied.

The Board recognizes the contentions of the veteran, his 
spouse, and his friend as to the diagnosis and relationship 
between his service and the claimed disability.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As laypersons, 
however, they are not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
back disability began during, or is a result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that any back disability was incurred in or 
aggravated by service or that any arthritis manifested to a 
compensable degree within one year following the veteran's 
separation from service.  Therefore, service connection for a 
back disability, is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for hypertension.

Hypertension is defined as a diastolic blood pressure of 
predominantly 90 or greater.  Isolated systolic hypertension 
means that the systolic blood pressure is predominantly 160 
or greater with a diastolic blood pressure of less than 90.  
38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2008).

The veteran's service medical records are void of findings, 
complaints, symptoms, or a diagnosis of high blood pressure 
or hypertension.  Reports of a June 1961 enlistment 
examination and a May 1965 discharge examination reflect 
normal clinical evaluations of the vascular system and blood 
pressure readings of 124/66 and 142/80, respectively.

Private medical records show that the veteran was diagnosed 
with mild hypertension in September 1996.

VA medical records dated from July 2003 to March 2008 reflect 
a diagnosis of, and treatment for, hypertension.

The veteran's post-service medical records are negative for 
any evidence of hypertension within one year of separation 
from active duty.  In fact, the post-service medical records 
are negative for hypertension until many years after 
separation.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim. Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  While the competent medical 
evidence shows that the veteran now suffers from 
hypertension, the preponderance of the evidence does not show 
that the current hypertension was incurred in or aggravated 
during service.  Furthermore, there is no competent medical 
opinion that relates his hypertension to his service.  In the 
absence of competent medical evidence linking any current 
hypertension to service, service connection must be denied.

With respect to the veteran's claim for service connection 
for hypertension as secondary to a back disability, the Board 
notes that secondary service connection presupposes the 
existence of an established service-connected disability.  In 
this case, the veteran is not service-connected for a back 
disability.  Thus, there can be no secondary service 
connection for any condition allegedly due to a back 
disability.  Where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  As there is no legal basis 
for an award of secondary service connection for 
hypertension, the claim for secondary-service connection must 
be denied as a matter of law.

The Board finds that the weight of the post-service medical 
evidence does not demonstrate that the veteran's current 
hypertension is related to his service.  The Board recognizes 
the veteran's contentions as to the diagnosis and 
relationship between his service and back disability.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As a layperson, 
however, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the veteran is competent to give evidence 
about what she experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his 
hypertension began during, was aggravated during, or is a 
result of, service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that any current hypertension was incurred in 
service or manifested to a compensable degree within one year 
following the veteran's separation from service.  Therefore, 
service connection for hypertension must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a back disability is denied.

Service connection for a hypertension, to include as 
secondary to a back disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


